Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  as noted in a prior Office action mailed December 11, 2020 (page 2), the recitation "a second biasing means adapted to bias the keeper" (claim 1, line 16) should be replaced by -- a second biasing means adapted to bias the locking grip member --.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the recitations "a first inner surface a section" (line 2) and "a second inner surface a section" (line 6) have rendered the claim indefinite a first inner surface section and a second inner surface section in the claim. 
Claims 2 - 5 depend from Claim 1 and therefore are also rejected under this section. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 - 5, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shaffer, US 1,709,235.
Regarding Claim 1, Shaffer discloses a linkless snap-hook (S-link), comprising: a body member (a center portion of the S-link) having a first inner surface  comprising a proximal hook 2, defining a proximal opening facing a first direction (see figures 1 and 3), and a distal hook 3, defining a distal opening facing a second direction (figures 1 and 3); wherein the proximal hook (2) comprises a portion that is spaced from and extends at least partially along the body member wherein the portion comprises a second inner surface section of which extends in a second plane, faces the first inner surface (due to the curvature of the hook 2) and extends substantially parallel to the section of the first inner surface which extends in the first plane (see figures 1 and 3), and the distal hook (3) comprises a portion that is spaced from and extends at least partially along the body member (see figures 1 and 3); a keeper 8 depressible to and pivotally attached to the body member and movable between a first and second terminal positions with respect to the body member; a first biasing means (an end portion of a tension spring 10) adapted to bias the keeper (8) against pivotal movement with respect to the body member; a locking grip member 7 pivotally attached to the body member and depressible with respect thereto; a second biasing means (another end portion of the spring 10) adapted to bias the locking grip member (7) against pivotal movement with respect to the body member; and wherein the pivotal movement of the keeper (8) is dependent on the pivotal movement of the locking grip member (7).
Regarding Claim 2, Shaffer discloses the snap-hook of claim 1, wherein the body member is sigmoidal (S-shape).
Regarding Claim 3, Shaffer discloses the snap-hook of claim 1, wherein the body member further defines at least one hole 4.
Regarding Claim 4, Shaffer discloses the snap-hook of claim 1, wherein the proximal opening (defined by the hook 2) [is dimensioned to accept an attachment device].

Regarding Claim 5, Shaffer discloses the snap-hook of claim 1, wherein the locking grip member (7) defines a closed track (5, 4, 5) that the keeper (8) is in communication with (see figures 1 - 3).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 - 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for similar art cited.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWLAND DO whose telephone number is (571)270-5737.  The examiner can normally be reached on Monday-Thursday 8:30 - 7:00 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.                                                                                                                                                                                               

/R.D./Examiner, Art Unit 3677                                                                                                                                                                                                        
/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677